The paper denominated a true abstract (and properly certified by Army authorities as being such) of the clinical record of the defendant, who was hospitalized at a named Army station or Army hospital, gives the diagnosis by the hospital authorities of the disease with which, in their opinion, he was suffering, and on which they based their diagnosis and a summary of the symptoms with the conclusions arrived at therefrom. In short, the paper is a written diagnosis of the defendant's case at the date thereof with the reasons therefor, and I think that it should have been allowed in evidence.